Citation Nr: 0938219	
Decision Date: 10/07/09    Archive Date: 10/14/09	

DOCKET NO.  06-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	P. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service from September 1962 
to September 1965, with additional unverified service of 1 
year 4 months and 17 days.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of June 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a decision of April 2008, the Board denied entitlement to 
service connection for a chronic headache disorder and 
bilateral hearing loss.  That decision was subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) which, in a June 2009 Order, vacated the 
Board's April 2008 decision and, in so doing, remanded the 
Veterans' case to the Board for action consistent with a June 
2009 Joint Motion for Remand.  The case is now, once more, 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's headache disorder as likely as not had its 
origin during his period of active military service.

2.  The Veteran's bilateral hearing loss as likely as not had 
its origin during his period of active military service.


CONCLUSIONS OF LAW

1.  With the resolution of all reasonable doubt in his favor, 
the Veteran's headache disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  With the resolution of all reasonable doubt in his favor, 
the Veteran's bilateral hearing loss was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, and 
those of his spouse, offered during the course of an RO 
hearing in August 2006; service treatment records; VA and 
private treatment records and examination reports; and 
various statements by the Veteran's family members.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d, 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran in this case seeks service connection for a 
chronic headache disorder, as well as for bilateral hearing 
loss.  In pertinent part, it is contended that the Veteran's 
headache disorder and hearing loss are the result of a viral 
infection and resulting fever for which the Veteran received 
treatment during his period of active military service.  In 
the alternative, it is contended that the Veterans' current 
hearing loss is the result of inservice acoustic trauma.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2009).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Where a Veteran served for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year of date of termination of such 
service, such disease may be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In the present case, at the time of a service entrance 
examination in September 1962, the Veteran denied any past or 
present ear, nose or throat troubles, and similarly denied 
any difficulties with severe headaches.  A physical 
examination of the Veteran's head and ears, as well as a 
neurologic evaluation conducted at that time was entirely 
within normal limits.  Audiometric examination revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:  



HERTZ



500
1000
2000
4000
Right
10 (25)
5 (15)
5 (15)
5 (10)
Left
10 (25)
5 (15)
5 (15)
0 (5)

[Pure tone thresholds are reported in both ASA and ISO (ANSI) 
units.  The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.]  At 
the time of service entrance, no pertinent diagnoses were 
noted.

A record of inservice hospitalization covering the period 
from November 20 to December 18, 1962 reveals that the 
Veteran was hospitalized at that time following a three-day 
history of sore throat, chills, fever and headache.  
Reportedly, the Veteran had developed these symptoms while 
enroute to Fort Dix, New Jersey, from Fort Polk, Louisiana.  
Apparently, while on board a train, the Veteran noted the 
onset of a nonproductive cough.  According to the Veteran, he 
felt warm, though no temperature was taken.  However, the 
Veteran began to experience some slight anterior midsternal 
chest pain associated with his coughing.  At the time of 
admission, the Veteran's appetite was good, and he had 
experienced no weight loss.  According to the Veteran, he 
"felt well."  

On physical examination at the time of admission, the Veteran 
was in no acute distress.  His temperature was 103 degrees 
Fahrenheit orally.  Examination of the Veteran's head and 
neck was unremarkable.  While both eardrums were slightly 
injected, both tympanic membranes were flat.  The Veteran's 
throat was slightly injected, though his chest was clear to 
percussion and auscultation.  Examination of the Veteran's 
heart revealed a sinus tachycardia of 104 beats per minute, 
with a blood pressure of 120/70.  Along the left sternal 
border was a Grade I high-pitched blowing systolic ejection 
murmur, which could also be heard in the axilla.  Examination 
of the Veteran's abdomen was unremarkable, and the liver, 
spleen, and kidneys could not be felt.  At the time of 
examination, there was no evidence of any tenderness or 
masses.

On the Veteran's 13th hospital day, he was noted to have an 
enlarged spleen, which could be felt on deep inspiration.  
The spleen was nontender, though it was quite soft.  Noted 
during the course of hospitalization was that the Veteran's 
spleen remained palpable until five days prior to his 
discharge.  Significantly, at no time was the Veteran's liver 
felt, nor was there any evidence of subacute bacterial 
endocarditis.  The murmur previously noted at the time of 
admission remained unchanged throughout the course of the 
Veteran's hospitalization.  Significantly, at no time was 
there evidence of any splinter hemorrhages, or of microscopic 
hematuria.  

The Veteran remained febrile until ten days prior to 
discharge, at which time his temperature returned to normal, 
and was never above 99.8 degrees by mouth.  According to the 
hospitalization report, the Veteran was febrile for 
approximately 16 days.  Throughout the Veteran's hospital 
course, he felt well, with a good appetite, except for those 
times when he was experiencing a significant fever.  The 
Veteran was returned to duty on December 18, 1962, with a 
recommendation that he be followed in the medical clinic.  
The pertinent diagnosis was of an acute viral infection 
manifested by pharyngitis, fever, splenomegaly, and abnormal 
liver chemistries, for which the Veteran was treated, and 
"cured."

A service outpatient treatment record dated in early January 
1963 reveals that the Veteran was seen at that time following 
his return from Christmas leave.  Reportedly, the Veteran had 
been feeling and eating well.  His chemistries were normal, 
with a repeat white blood cell differential, hematocrit, and 
liver screening which were within normal limits.  On physical 
examination, the Veteran's chest was clear, and his liver, 
spleen, and kidneys could not be felt.  Nor was any evidence 
of dullness in the left lower quadrant or over the Veteran's 
left lower ribs.  The pertinent diagnosis noted was of no 
residuals, with a recommendation that the Veteran be returned 
to duty.

At the time of a service separation examination in June 1965, 
the Veteran denied any ear problems, and similarly denied any 
difficulty with frequent or severe headaches.  A physical 
examination of the Veteran's head and ears, as well as a 
neurological evaluation was within normal limits.  
Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels as follows:  




HERTZ




250
500
1000
2000
4000
8000
Right
15 
(30)
10 
(25)
5 (15)
0 (10)
10 
(15)
15 
(25)
Left
15 
(30)
15 
(30)
10 (20)
0 (10)
0 (5)
15 
(25)

The Veteran's separation physical examination was described 
as "within normal limits," and no pertinent diagnoses were 
noted.

At the time of a subsequent service separation examination in 
September 1965, the Veteran again denied any ear problems, 
and similarly denied any difficulties with frequent or severe 
headaches.  A physical examination of the Veterans' head and 
ears, as well as a neurological evaluation was once again 
within normal limits.  Audiometric examination revealed pure 
tone air conduction threshold levels, in decibels as follows:  







HERTZ




250
500
1000
2000
4000
8000
Right
5 (20)
5 (20)
5 (15)
5 (15)
5 (10)
5 (15)
Left
5 (10)
5 (20)
5 (15)
5 (15)
5 (10)
5 (15)

At the time of service separation, no pertinent diagnoses 
were noted.

In a report of February 2005, a private ear, nose, and throat 
physician wrote that the Veteran had been seen by another 
physician regarding his hearing loss.  Reportedly, the 
Veteran had a history of military service and noise exposure 
during that time frame.  Moreover, in 1962 and 1963, the 
Veteran reportedly had a high fever for several weeks which 
was unexplained, for which received fairly strong intravenous 
antibiotics and possible aminogylcosides.  Apparently, since 
that time, the Veteran had experienced some hearing loss and 
tinnitus.  However, the more recent issue involved the 
progression of his hearing loss.  Accordingly to the Veteran, 
he had worked as an engineer most of his life, and currently 
worked in security.  Further noted was that the Veteran was 
currently receiving thyroid medication for hypothyroidism, as 
well as taking aspirin.

On physical examination, the Veteran's bilateral external 
canals were clear, and his tympanic membranes were intact and 
clear, with no middle ear abnormalities.  The pertinent 
diagnosis noted was of sensorineural hearing loss, "possibly 
related to ototoxic medications or the fever itself in the 
early 1960's."  According to the Veteran's physician, since 
that time, he had experienced minimal noise exposure, though 
there was "some chance that this also could be related to 
his military noise exposure as well."

In a report of March 2005, a private family practitioner 
wrote that the Veteran had seen an ear, nose, and throat 
physician concerning the ringing in his ears and hearing 
loss, which had been determined to be related to his febrile 
illness while in the military, and possibly related to loud 
noise exposure during that time period.  When questioned, the 
Veteran mentioned that he had been having headaches, and that 
those headaches had been present ever since the 
aforementioned febrile illness.  When further questioned, the 
Veteran described intermittent headaches of a severity such 
that, on two occasions, he had found it necessary to go to 
the emergency room, where magnetic resonance imaging was 
performed, which was reported as normal.  The Veteran 
indicated that he would have a headache at least once a week, 
and that most of his headaches tended to be mild, and located 
over the vertex of the head in a bilateral fashion.  
According to the Veteran, when his headaches were intense, 
they could be "throbbing."  However, he did not experience 
any nausea or vomiting.  Reportedly, the Veteran's headaches 
would sometimes migrate to the back of his neck and into the 
shoulder areas, and would intensify when he was under more 
stress or pressure.  However, there was no evidence of any 
focal neurologic symptomatology, nor was there any evidence 
of fevers or loss of vision.  

On physical examination, the Veteran's neck showed some 
evidence of mild tenderness in the occipital musculature, the 
paracervical area, and the trapezius muscles, though with a 
good range of motion and no evidence of adenopathy.  Further 
examination revealed that the Veteran did have some 
temporomandibular joint symptomatology, as represented by 
tenderness on the left side.  The pertinent diagnosis noted 
was headaches, some of which appeared to be tension muscular 
type, while others appeared to be related to the Veteran's 
temporomandibular joint.  According to the examiner, the 
Veteran's headaches "could be related to a vascular 
headache, which could in fact be related to a previous 
history of febrile illness."  

During the course of private outpatient treatment in July 
2005, the same private physician who had offered the February 
2005 opinion wrote that the Veteran had applied for 
disability through VA, which had been denied, and which he 
had appealed.  According to the Veteran, his condition was 
just about the same, and dated back to 1965 "when he was in 
the military and had a severe illness."  The pertinent 
diagnosis noted was sensorineural hearing loss.  According to 
the private physician, he had reviewed the Veteran's records, 
which were "very extensive," and which included both an 
entry audiogram in 1962 and an exit audiogram in 1965.  Based 
on these records, the Veteran's pure tone average in 1962 was 
in the range from 5 to 10 decibels, considered well within 
normal.  However, there was a slight decrease by the time the 
Veteran was discharged from the Army in 1965, with a 10 to 15 
decibel pure tone average across most frequencies.  Noted by 
the Veteran's physician was that he had a "very well 
documented long hospital stay of close to 30 days in 1962 
soon after he was admitted to the Army."  Apparently, this 
was for a febrile illness which was never completely 
characterized.  According to the Veteran's private physician, 
it was "definitely medically feasible" that medications for 
the illness itself led to the Veteran's tinnitus, and 
"whether the hearing loss came on at a later time that is 
not just a possible but a probable course of events."  

In early October 2005, a VA audiometric examination was 
accomplished.  At the time of examination, it was noted that 
the Veteran's claims folder was available, and had been 
reviewed.  That review showed that audiometric evaluations 
were obtained for the period 1962 to 1965, which results 
suggested normal hearing sensitivity at enlistment in 1962 
and on separation in 1965.  Also noted was a hospital stay of 
28 days in 1962 for an unspecified illness, which was well 
documented, with records indicating that the Veteran was 
febrile for 16 of those days.

When questioned, the Veteran complained of hearing loss and 
tinnitus which had been present since 1965.  Also noted was 
difficulty in noisy communication situations, in meetings, in 
one-on-one conversations, with the television, and on the 
telephone "for several years."  

According to the Veteran, his military noise exposure 
included small weapons and vehicular noise exposure as a 
heavy equipment mechanic, during which time he reportedly 
could not use ear protection.  Also noted was that, since 
leaving the service, the Veteran's civilian jobs/hobbies had 
involved occasional noise exposure.

When questioned regarding his general health, the Veteran 
gave a history of hypertension and daily headaches, as well 
as the aforementioned febrile illness in 1962, and (according 
to the Veteran) again in 1963, at which time he reportedly 
received intravenous antibiotics which he believed might have 
affected his hearing and vision.  

The pertinent diagnosis noted was of a mild to severe sloping 
sensorineural hearing loss in both ears, with pure tone 
findings slightly worse than indicated by current otoacoustic 
emissions, with the result that reliability was considered 
fair.  Speech recognition scores were not considered reliable 
due to unusual error patterns, such as abnormally high "most 
comfortable listening" levels.  According to the examiner, 
the Veteran's case history information and normal enlistment 
and separation test results suggested that his hearing loss 
was less likely than not related to military service.

At the time of a VA neurologic examination, likewise 
conducted in early October 2005, it was noted that the 
Veteran's claims folder was available, and had been reviewed.  
Also noted was that the Veteran was claiming headaches as 
secondary to a febrile illness he reportedly developed in 
service in November 1962. 

When further questioned, the Veteran complained of a 
pounding, everyday headache which came on as the day 
advanced, and appeared to be brought on by stress and 
"preoccupation."  According to the Veteran, the headaches 
in question were on top of his head and temporo/occipital, 
and not associated with any gastrointestinal complaints.  
While the Veteran had some intolerance to loud noise and 
intense light, his headaches were not prostrating, and 
resulted in no loss of function.  Significantly, at the time 
of examination, the Veteran indicated that he had 
hypertension, though he had been receiving no treatment for 
that disability.  Also noted were seasonal upper respiratory 
allergies which had been present for the past six years.  

On physical examination, the Veteran's temporal arteries were 
nontender, though the temporomandibular joints were very 
tender, with the result that the Veteran had an expression of 
"facial pain."  Examination of the Veteran's neck was 
"asymptomatic and normal," with nontender sinus areas, and no 
evidence of any nasal discharge.  Significantly, at the time 
of examination, the Veteran was described as tense, answering 
questions with only a "yes" or "no."  The pertinent diagnosis 
noted was tension headaches.

According to the examiner, the Veteran had a febrile illness 
in service, which, upon reviewing the clinical picture and 
laboratory findings, corresponded clinically to infectious 
mononucleosis.  Further noted was that a complaint of 
headaches was not among the Veteran's complaints during his 
febrile illness, or, for that matter, afterwards, leading to 
the conclusion that the Veteran had "recovered completely 
symptomatically."  According to the examiner, the Veteran had 
been treated for glaucoma, which might cause headaches, and 
had received no treatment for hypertension, which might also 
cause headaches, specifically under stress.  Further noted 
was that the Veteran had upper respiratory allergies which 
might themselves cause headaches.  In the opinion of the 
examiner, the Veteran's headaches fit the pattern of tension 
headaches, with the result that they were "less likely than 
not" related to his febrile illness in service.

In correspondence of September 2006, the same private 
physician who had furnished the February and July 2005 
reports wrote that he had followed the Veteran in his clinic 
for approximately 1 to 1 1/2 years, and that the Veteran had 
a history of military service and noise exposure.  In 
addition, in 1962 and 1963, while in the military, the 
Veteran reportedly had a high fever, for which he received 
fairly strong intravenous antibiotics.  However, it was not 
clear whether these medications were aminoglycosides.  
Reportedly, according to the Veteran, since that time, he had 
experienced problems with hearing loss.  Also noted was some 
subjective worsening of the Veteran's hearing.  

According to the private physician, the Veteran's audiogram, 
which was most recently obtained in June 2006, revealed a 
fairly steeply sloping sensorineural hearing loss 
bilaterally, which did not have the classic high frequency 
notching due to noise exposure.  In the opinion of the 
private physician, it was "more likely than not" that the 
Veteran's febrile illness and subsequently treatment with 
antibiotics, as well as the noise exposure that he received 
in the Army, had led to his hearing loss and associated 
symptoms.  This was based in part of the Veteran's statement 
that he did have hearing loss which was fairly noticeable 
very soon after receiving medication in service, and around 
the time that he was discharged from the military.  However, 
according to the Veteran's private physician, he did not have 
"any documentation from any hearing test around that time."

In correspondence of June 2007, the same private physician 
who had furnished the February 2005, July 2005, and September 
2006 reports wrote that he had been following the Veteran for 
approximately two years, and that the Veteran had a history 
of military service and noise exposure during that time.  
Moreover, in 1962 and 1963, while in the military, the 
Veteran had reportedly experienced a high fever for which he 
received fairly strong intravenous antibiotics.  However, it 
was not "clear" if any of those medications were 
aminoglycosides.  

According to the Veteran's physician, he had reviewed the 
Veteran's service medical records, and, in his opinion, it 
was "more likely than not" that the Veteran's inservice 
febrile illness and subsequent treatment with antibiotics, as 
well as the noise exposure he received in the Army, had led 
to his hearing loss and associated symptoms.  This was the 
case because, according to the Veteran, he did have hearing 
loss which was fairly noticeable very soon after receiving 
the aforementioned medications and around the time that he 
was discharged from the military.  Once again, the Veteran's 
private physician reported that he "did not have any 
documentation from any hearing test around that time."

In a June 2007 statement, which statement is essentially 
identical to the aforementioned June 2007 statement, the same 
private physician who had offered the February 2005, July 
2005, September 2006, and June 2007 statements wrote that it 
was his opinion that it was "more likely than not" the case 
that the Veteran's (inservice) febrile illness and subsequent 
treatment with antibiotics, as well as the noise exposure 
that he had received in the Army, had led to the Veteran's 
hearing loss and associated symptoms.  Further noted was that 
symptoms which the Veteran reported started soon after his 
inservice treatment included headaches which had been with 
him ever since the illness and his discharge from the 
military.  According to the Veteran, he did have hearing loss 
as well as headaches which were "very noticeable" soon after 
receiving the aforementioned medication.  Once again, the 
Veteran's private physician indicated that he "did not have 
any documentation from any hearing tests around that time."

At the time of a VA neurologic examination for compensation 
purposes in August 2007, it was noted that the Veteran's 
claims folder was available, and had been reviewed.  Noted at 
that time was that the Veteran's separation physical 
examination was normal, with the exception of a left eye 
pterygium noted in June 1965.  Further noted was that a 
report of medical history in September 1965 made no mention 
of headaches.  In fact, it stated that there was no 
significant history of illness or injury.  The only mention 
of headaches in the Veteran's entire service medical records 
was on his admission history and physical dated November 1962 
for an acute viral infection.  At that time, the Veteran's 
initial history stated that he had complained of headaches 
upon admission.  However, it was additionally noted upon 
discharge that the Veteran had been "treated and cured."  
Further noted was that the Veteran did not seek medical 
treatment for his headaches until approximately 1996.  

Following examination, the pertinent diagnosis noted was 
chronic tension headaches, which, according to the examiner, 
were "less likely than not (less than 50/50 probability)" 
caused by or a result of "an acute febrile illness in service 
or military service in general."  According to the examiner, 
the rationale for this opinion was that the Veteran had an 
acute viral febrile illness in service for which one of the 
presenting symptoms was headaches, a very common symptom of 
that kind of illness which was usually acute and transitory 
in nature.  Once the illness resolved, so did the headaches.  
In the opinion of the examiner, this was supported by the 
medical evidence where it indicated that the Veteran was 
"cured upon discharge."  Moreover, service medical records 
did not note any other complaint of headaches, to include on 
the Veteran's discharge physical examination.  Significantly, 
the Veteran did not seek medical treatment for his headaches 
until 1996.  According to the examiner, this supported the 
fact that his current chronic tension headaches were of a 
completely different etiology, and not from military service.  
Finally, to address the remarks of the Veteran's ear, nose, 
and throat physician dated in September 2006, the examiner 
was of the opinion that the Veteran's private physician did 
not address headaches in his opinion, but rather categorized 
them as "associated symptoms."  Moreover, he did not have 
access to the claims folder.  According to the VA physician, 
the Veteran's private physician failed to give a clear 
rationale for his opinion as to the Veteran's "associated 
symptoms."  

At the time of a subsequent VA audiometric examination for 
compensation purposes in early September 2007, it was noted 
that the Veteran's claims folder was not available for 
review.  However, the Veteran's claims folder was reviewed at 
the time of a previous VA audiometric examination in October 
2005, at which time audiometric testing revealed that the 
Veteran had normal hearing at both enlistment and separation 
from active duty.  

Audiometric evaluation revealed pure tone air conduction 
threshold levels, in decibels, as follows:  







Hertz





250
500
1000
1500
2000
3000
4000
6000
8000
Right
30
30
50
45
55
65
75
85
95
Left
25
30
40
45
55
60
65
75
90

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the Veteran's right ear was 61 
decibels, while that same average in the Veteran's left ear 
was 55 decibels.  Speech recognition ability in the Veteran's 
right ear was 96 percent, while speech recognition ability in 
the left ear was 92 percent.  Noted at the time of 
examination was that the Veteran's responses to test stimuli 
were inconsistent and required repeated reinstruction, with 
the result that reliability of test results was considered 
only fair, and not recommended for rating purposes.  The 
pertinent diagnosis noted was of a mild, sloping to severe 
sensorineural hearing loss bilaterally.  According to the 
examiner, the Veteran likely had a hearing loss in both ears.  
However, test results were not reliable.  Significantly, 
according to the examiner, an audiologist could not determine 
the precise degree of hearing loss without a patient's 
cooperation.  Moreover, to address the bigger question at 
hand, review of the Veteran's claims folder in 2005 revealed 
that he enlisted and separated from active duty with normal 
hearing in both ears.  That fact suggested that any degree of 
hearing loss which the Veteran now experienced was "not 
related to military service."

In a report of early September 2009, a private family 
practitioner indicated the following:  

I have reviewed the VA claims file and 
relevant medical records of (the Veteran) 
and conducted a clinical interview of 
(the Veteran) for the purpose of 
rendering a medical opinion concerning 
his chronic headache disorder and 
bilateral hearing loss and tinnitus.  As 
a threshold matter, I found (the Veteran) 
credible and fully competent to report 
his symptoms, as well as his personal and 
medical history.  

The Veteran was on active service from 
September 1962 to September 1965.  The 
Veteran denies having any history of 
chronic or recurrent headaches, hearing 
problems, or ringing in the ears prior to 
service.  Beginning in November 1962, 
while in service, the Veteran was 
hospitalized for approximately one month 
for an unexplained high fever and 
associated headaches.  According to the 
Veteran, throughout this hospitalization, 
he ran a fever from 102 to 104 degrees on 
a daily basis and was given large doses 
of aspirin and intravenous antibiotics 
daily, as well as cold water baths in an 
attempt to control the fever.  The 
Veteran describes his headaches during 
this period as constant bilateral pain, 
with nausea, for days at a time.  He 
further describes the pain as severe 
(rating them as 7-8 on a scale of 1 to 
10, with 10 being the worst pain).  The 
Veteran reports that the pain from the 
headaches caused him an inability to 
sleep.  It is noted that I could find no 
records of this hospitalization except 
for an incomplete and blurred discharge 
summary, which is only partially legible.  
The Veteran reports that he requested 
such records from the VA, but has never 
received them.  In any event, the 
Veteran's account of his hospitalization 
in 1962 is not contradicted in the VA 
records.

Following his initial hospital discharge, 
the Veteran went on leave for about a 
week.  The Veteran reports that upon his 
return to duty, he once again developed a 
similar fever, pattern of headaches, and 
ringing in the ears, and was hospitalized 
for an additional week.  During this 
hospitalization, the Veteran reports that 
he again received large doses of aspirin 
daily, but no antibiotics.  Once the 
fever resolved, the Veteran was 
discharged from the hospital and returned 
to active duty.  Soon after, he was 
transferred to Germany to work in the 
diesel motor pool where he was 
continuously exposed to very loud noise 
from diesel engines, as well as noise 
from heavy weapons fire while in the 
field.

Within 2 to 3 weeks of his transfer to 
Germany, (the Veteran) again developed a 
high fever and was once again 
hospitalized, this time in Stuttgart, 
Germany.  His headaches and associated 
nausea, as well as tinnitus continued 
(before as well as after that 
hospitalization).  Once again, the 
Veteran was given large doses of aspirin 
daily.  After 4 or 5 days, the Veteran 
reported that he was discharged after his 
fever resolved.  It is noted that, like 
the first hospitalization, I could find 
no records of the Veteran's second and 
third hospitalizations.  The Veteran 
reports that he requested such records 
from the VA, but has never received them.  
In any event, the Veteran's account of 
his three hospitalizations while in 
service is not contradicted in the VA 
records.

Ever since discharge from his first 
hospitalization (the Veteran) reports 
that he has suffered from ringing in both 
of his ears, bilateral hearing loss that 
has progressed with time, and chronic 
recurrent headaches, which he regularly 
complained of to medical personnel in 
Germany.  These problems continue to this 
day.  The Veteran reports that the 
ringing in his ears, hearing loss, and 
the headaches were aggravated by the 
exposure to continuous loud noise while 
in service.  (The Veteran) further 
reports that his complaints were 
dismissed by service medical personnel.  
The records reveal that (the Veteran's) 
audiometer readings were within normal 
limits upon separation from service.  The 
Veteran reports that prior to his hearing 
test at discharge from service he had 
been removed from high noise exposure for 
at least one month.  The Veteran denies 
excessive noise exposure since his 
discharge from the military.

It is known that certain antibiotics, 
especially aminoglycosides, chronic large 
doses of aspirin, as well as chronic 
exposure to high decibel noise such as 
large diesel engines and heavy gunfire, 
are associated with tinnitus and hearing 
loss.  It is noted that hearing loss, 
especially in the early stages, can be 
intermittent in severity and can be 
associated with recent noise exposure 
(meaning your hearing may be worse after 
a recent period of extreme noise 
exposure).  Therefore, the Veteran's 
reported hearing loss while in service is 
not necessarily inconsistent with the 
normal audiometer readings upon his 
separation from service.  Moreover, 
chronic exposure to extreme noise and 
certain medications can accelerate and 
intensify age-related hearing loss.  
Thus, any early moderate hearing loss 
could have been aggravated by the 
Veteran's medication and noise exposure 
history.  Accordingly, based on my review 
of the records and my clinical interview 
of the Veteran, it is my professional 
opinion that it is highly likely that the 
Veteran's bilateral hearing loss and 
tinnitus are related to his active 
military service.  Regarding the 
Veteran's chronic headache disorder, 
based on his history noted above, it is 
my opinion that it is highly likely that 
the Veteran's chronic headache disorder 
had its origins in active military 
service.  

Based on the aforementioned, it is clear that there exists 
some considerable question as to the exact nature and 
etiology of the Veteran's claimed headache disorder and 
bilateral hearing loss.  In that regard, the Veteran's 
private ear, nose, and throat physician has on a number of 
occasions opined that the Veteran's current hearing loss is 
most likely the result of an inservice high fever, or 
medication therefor, or a combination of that fever and 
medication and exposure to noise at hazardous levels.  
Moreover, that same ear, nose, and throat physician, on one 
occasion, was of the opinion that the Veteran's headaches (as 
an "associated symptom") were in some way the result of that 
same febrile illness and subsequent treatment with 
antibiotics.  

Of some interest is the fact that, based on a review of the 
Veteran's inservice hospitalization, there is no indication 
that, during that period of hospitalization for an acute 
viral infection, the Veteran received treatment with 
antibiotics, aminoglycosides, or, for that matter, any other 
medication.  Nonetheless, the fact remains that, based on a 
review of the evidence of record, the Veteran was, in fact, 
hospitalized for treatment of an unidentified febrile illness 
during his period of active military service.

As noted above, various examiners have offered their opinion 
that the Veteran's hearing loss had its origin as the result 
of the previously-described febrile illness in service.  
However, other examiners have questioned this opinion, 
inasmuch as, at the time of the Veteran's separation from 
service, his hearing was entirely within normal limits.  The 
Board acknowledges that, during the course of the 
aforementioned statement in September 2009, a private family 
practitioner wrote that "hearing loss, especially in the 
early stages, can be intermittent in severity and can be 
associated with recent noise exposure (meaning your hearing 
may be worse after a recent period of extreme noise 
exposure)," and that the Veteran's reported hearing loss 
while in service was (therefore) "not necessarily 
inconsistent with the normal audiometer readings upon his 
separation from service."  However, this statement is 
somewhat difficult to reconcile with the opinion of a VA 
audiologist (by definition, an "expert" in the field of 
hearing loss) that the Veteran's normal hearing on separation 
"suggests any degree of hearing loss (which the Veteran 
currently has) is not related to military service."

The Board notes, in a chart note of March 2005, a private 
family practitioner indicated that the Veteran's headaches, 
which appeared to be "tension muscular" in type, seemed to be 
related to his temporomandibular joint, and that when such 
headaches intensified, they could be related to a vascular 
headache, which itself could be related to a previous history 
of febrile illness.  Moreover, in the aforementioned report 
of September 2009, another family practitioner wrote that, 
based on the Veteran's history, it was his opinion that it 
was "highly likely" that the Veteran's chronic headache 
disorder had its origin in active military service.  
Significantly, other VA examiners have reached the conclusion 
that the Veteran's tension headaches did not, in fact, have 
their origin during the Veteran's period of active military 
service, to include as the result of an inservice febrile 
illness.  

Nonetheless, as regards the Veteran's claimed hearing loss 
and chronic headaches, the Board is of the opinion that the 
evidence "for" and "against" the Veteran's claims is, at 
present, in equipoise.  Under the circumstances, and with the 
resolution of all reasonable doubt in the Veteran's favor, a 
grant of service connection for bilateral hearing loss and 
chronic headaches is in order.  See 38 C.F.R. § 3.102 (2009).

In reaching this determination, the Board has taken into 
consideration the various provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA), as the provisions of that act 
impose obligations on VA in terms of its duty to notify and 
assist claimants.  However, given the disposition in this 
case, the Board is of the opinion that further discussion of 
the VCAA is not necessary.





ORDER

Service connection for a chronic headache order is granted.

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


